Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: While Otsuka et al. (US 10,662,303) claims a film containing 100 parts of a polyamide resin having 50 mol% or more of xylylenediamine and 50 mol% of a C4-C20 aliphatic dicarboxylic acid, and 0.5-15 parts of a compound of Formula (1) [claim 1], Otsuka et al. (US ‘303) does not claim 3-17 parts of an acid-modified polyolefin having 0.3-5 wt% acid modification.
Yamamiya et al. (DE 3312936) (English machine translation) discloses 100 parts of polyamide resin compositions containing 1-99 parts of a polyamide resin obtained from xylylenediamine and α,ω aliphatic dicarboxylic acid, and 3-100 parts of a modified ethylene copolymer [0016-0020, 0030], wherein the composition can contain plasticizers [0053].  Yamamiya et al. (DE ‘936) discloses Example 1 [Ex. 1; 0062-0064] contains 90 parts MXD (polyamide prepared from m-xylylenediamine and adipic acid), 5 parts nylon 6,6 and 5 parts ethylene/methyl methacrylate/methacrylic acid/sodium methacrylate (mol ratio 95/1.5/1.8/1.7) [Ex. 1; 0062-0064].  Yamamiya et al. (DE ‘936) does not disclose a composition containing MXD, an acid-modified polyolefin having 0.3-5 wt% acid modification and 0.5-15 parts of a compound of Formula (1) with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767